Exhibit 10.7
AMERIGROUP CORPORATION
AMENDED AND RESTATED CHANGE IN CONTROL BENEFIT POLICY
     Section 1. Purpose of Policy.
          The name of this policy is the AMERIGROUP Corporation Amended and
Restated Change in Control Benefit Policy (the “Policy”). The purposes of the
Policy are as follows: (1) to reinforce and encourage the continued attention
and dedication of members of the Company’s management to their assigned duties
without the distraction arising from the possibility of a change in control of
the Company; (2) to enable and encourage the Company’s management to focus their
attention on obtaining the best possible transaction for the Company’s
stockholders and to make an independent evaluation of all possible transactions,
without being diverted by their personal concerns regarding the possible impact
of various transactions on the security of their jobs and benefits; and (3) to
provide severance benefits to certain Participants (as defined below) who incur
a termination of employment under the circumstances described herein within a
certain period following a Change in Control (as defined below).
     Section 2. Definitions.
          For purposes of the Policy, the following terms shall be defined as
set forth below:
          (a) “Affiliate” means any corporation or other entity 50% or more of
the voting power of the outstanding voting securities of which is owned by the
Company or its Subsidiaries or by any other Affiliate.
          (b) “Award” means all payments to a Participant under the Policy,
including to the extent applicable, the payment upon a Change in Control under
Section 5(a), the Severance Payment under Section 5(b) and the Gross-Up Payment
under Section 5(d).
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cause” means, unless a Participant is a party to a written
employment agreement with the Company, Subsidiary or Affiliate which contains a
definition of “cause,” “termination for cause,” or any other similar term or
phrase, in which case “Cause” shall have the meaning set forth in such
agreement, conduct involving one or more of the following: (i) the substantial
and continuing failure of the Participant to render services to the Company or
any Subsidiary or Affiliate in accordance with the Participant’s obligations and
position with the Company, Subsidiary or Affiliate, after 30 day’s notice from
the President of the Company or any Subsidiary or Affiliate, such notice setting
forth in reasonable detail the nature of such failure, and in the event the
Participant fails to cure such breach or failure within 30 days of notice from
the Company or any Subsidiary or Affiliate, if such breach or failure is capable
of cure; (ii) dishonesty, gross negligence, breach of fiduciary duty; (iii) the
commission by the Participant of an act of fraud or embezzlement, as found by a
court of competent jurisdiction; (iv) the conviction of the Participant of a
felony; or a (v) material breach of the terms of an agreement with the Company
or any Subsidiary or Affiliate, provided that the Company or any Subsidiary or
Affiliate provides the

 



--------------------------------------------------------------------------------



 



Participant with adequate notice of such breach and the Participant fails to
cure such breach, if the breach is reasonably curable, within thirty (30) days
after receipt of such notice.
          (e) “Change in Control” means (1) in the case of any Award that is
subject to Section 409A of the Code, any event that constitutes, within the
meaning of Section 409A(a)(2)(A)(v) of the Code, (i) a change in the ownership
of the Company, (ii) a change in the effective control of the Company, or
(iii) a change in the ownership of a substantial portion of the Company’s
assets, or (2) in the case of any other Award, the first to occur of any one of
the events set forth in the following paragraphs:
          (i) any Person is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 25% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii);
          (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date of the Policy, constitute the Board of Directors and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board of Directors or nomination
for election by the Company’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the Effective Date of the Policy or whose appointment,
election or nomination for election was previously so approved or recommended;
          (iii) there is consummated a merger or consolidation of the Company
with any other corporation other than (A) a merger or consolidation which
results in the directors of the Company immediately prior to such merger or
consolidation continuing to constitute at least a majority of the board of
directors of the Company, the surviving entity or any parent thereof, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
          (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least a majority of
the board of directors of which comprises individuals who were directors of the
Company immediately prior to such sale or disposition.
          (f) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

2



--------------------------------------------------------------------------------



 



          (g) “Committee” means the Compensation Committee of the Board or, to
the extent so provided by the Board, any other person, committee or entity the
Board may appoint to administer the Policy.
          (h) “Company” means AMERIGROUP Corporation, a Delaware corporation,
and, except in determining under Section 2(e) hereof whether or not any Change
in Control of the Company has occurred, shall include any successor to its
business and/or assets.
          (i) “Date of Termination” with respect to any purported termination of
a Participant’s employment (other than by reason of the Participant’s death or
Disability), means the date specified in the Notice of Termination (which shall
be within thirty (30) days from the date such Notice of Termination is given).
          (j) “Disability” means the condition of a Participant who is either
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.
          (k) “Eligible Recipient” means an employee, officer or director
(including a non-employee director) of the Company or of any Subsidiary or
Affiliate.
          (l) “Enhancement Amount” means an additional LTI Award amount that a
Participant may have the opportunity to earn with respect to the first calendar
year of a performance cycle under the LTI Plan.
          (m) “Equity Plan” means the AMERIGROUP Corporation 2005 Equity
Incentive Plan, or any successor stock incentive plan, as amended from time to
time.
          (n) “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to that tax.
          (o) “Good Reason” means, without the consent of the Participant,
(i) any changes in the duties and responsibilities of the Participant which are
materially inconsistent with the duties and responsibilities of the Participant
within the Company immediately prior to the Change in Control, (ii) any 10% or
greater reduction of the Participant’s target annual compensation in effect
immediately prior to the change of control, (iii) any required relocation of the
Participant’s office beyond a 50 mile radius from the location of the
Participant’s office immediately prior to the Change in Control, or (iv) any
failure by the Company to obtain the assumption of the Policy by a successor of
the Company.
          (p) “LTI Award” means a long-term incentive compensation award granted
pursuant to the LTI Plan.

3



--------------------------------------------------------------------------------



 



          (q) “LTI Plan” means the Company’s Long Term Incentive Program, or any
successor long-term cash incentive plan, as amended from time to time, which is
a component of the Company’s 2007 Cash Incentive Plan, as amended.
          (r) “Multiple” means a number for each Participant, selected by the
Committee, ranging from one (1) to three (3). Unless otherwise specified in
writing by the Committee, the following multiples shall be used: (i) three
(3) for the Chief Executive Officer; (ii) two (2) for the President, Chief
Operating Officer, Chief Financial Officer, any Executive Vice President and any
Regional Chief Executive Officer; and (iii) one (1) for the Company’s Health
Plan Chief Executive Officers (which includes the Chief Executive Officer of the
Company’s Senior & Special Services Organization) and any other Participant not
specifically listed herein or assigned a different Multiple by the Committee. In
the event a Participant holds more than one officer position listed in this
definition and the Multiples differ between such officer positions, only the
higher Multiple attributable to such positions shall apply.
          (s) “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Policy relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.
          (t) “Participant” means any Eligible Recipient selected by the
Committee pursuant to the Committee’s authority in Section 4(a) hereof.
Notwithstanding the foregoing, for (i) Awards payable under Sections 5(a), 5(b)
and 5(d), the Participants shall include the Company’s Chief Executive Officer,
President, Chief Operating Officer, Chief Financial Officer, any Executive Vice
President, any Regional Chief Executive Officer and the Company’s Health Plan
Chief Executive Officers (which includes the Chief Executive Officer of the
Company’s Senior & Special Services Organization), and any other Participants
designated by the Committee, and (ii) for Awards payable under Sections 5(a) and
5(d), the Participants shall include those Company employees who are eligible
for an annual cash bonus and/or a long term incentive cash award, as applicable,
as of the date of a Change in Control
          (u) “Payment” means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2)(A) of the Code) to or for
the benefit of a Participant, whether paid or payable pursuant to this Agreement
or otherwise pursuant to any plan, agreement or understanding between the
Participant and the Company, which within the meaning of Section
280G(b)(2)(A)(i) of the Code, is contingent on a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company.
          (v) “Protected Period” shall mean the period beginning on the date of
a Change in Control and ending on the date which is two (2) years after the date
of such Change in Control.
          (w) “Separation from Service” means a Participant’s “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code.
          (x) “Subsidiary” means any corporation or other entity (other than the
Company) in an unbroken chain of entities beginning with the Company, if each of
the entities (other than the last entity) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
securities in one of the other entities in the chain.

4



--------------------------------------------------------------------------------



 



          (y) “Target Amount” means an amount determined under the LTI Plan that
might be earned by a Participant in three annual installments during a
performance cycle of the LTI Plan.
     Section 3. Effective Date.
          The effective date of the Policy shall be February 12, 2007, as
amended and restated July 30, 2008 (the “Effective Date”). The Policy shall
remain in effect until the earlier of (i) such time as the Company has
discharged all of its obligations hereunder, or (ii) the date of the termination
of the Policy pursuant to Section 10(e) hereof.
     Section 4. Administration.
          (a) Prior to the date of a Change in Control, the Policy shall be
interpreted, administered and operated by the Committee; on and after the date
of a Change in Control, the Policy shall be interpreted, administered and
operated by a committee appointed by the Committee as such Committee is
constituted immediately prior to the Change in Control. In each case, subject to
the terms of the Policy, the Committee shall have complete authority, in its
sole discretion subject to the express provisions of the Policy, to determine
who shall be a Participant, to interpret the Policy, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Policy.
Notwithstanding the foregoing, the Committee may delegate any of its duties
hereunder to such person or persons from time to time as it may designate.
          (b) All expenses and liabilities which members of the Committee incur
in connection with the administration of the Policy shall be borne by the
Company. The Committee may employ attorneys, consultants, accountants,
appraisers, brokers, or other persons, and the Committee, the Company and the
Company’s officers and directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Policy, and all members of the Committee
shall be fully protected by the Company in respect of any such action,
determination or interpretation.
     Section 5. Benefits Provided.
          (a) “Payments Upon a Change in Control” Subject to Section 5(d)
hereof, the Company shall pay to each Participant within ten (10) business days
after a Change in Control, a lump sum payment in an amount equal to the sum of
(i) the Participant’s Target Amount for any LTI Award (including any Enhancement
Amount) that has been established for such Participant under the LTI Plan, as
amended, or any successor long-term incentive plan, for a performance year that
has been completed as of the date of the Change in Control and (ii) any unpaid
but earned annual cash bonus plus a pro-rated annual cash bonus for the fiscal
year in which the Change in Control occurs. The amount of any such pro-rated
annual cash bonus shall be equal to the product of the Participant’s target
annual bonus for the applicable fiscal year, multiplied by a fraction, the
numerator of which is the number of months in the fiscal year completed prior to
the date of the Change in Control, and the denominator of which is twelve (12).
Notwithstanding anything hereinabove to the contrary, in the case of any
Enhancement Amount for the 2006 performance year and any portion of the Target
Amount of an LTI Award that is attributable to the 2006 performance year, in no
event shall any payment be made hereunder prior to January, 2008.

5



--------------------------------------------------------------------------------



 



          (b) “Termination After Change in Control” Subject to Section 5(d)
hereof, if a Participant’s employment with the Company is terminated during the
Protected Period (i) by the Company other than for Cause, or by reason of the
Participant’s Disability or death, or (ii) by the Participant for Good Reason,
the Company shall pay to each Participant within ten (10) business days after
the Participant’s Date of Termination a lump sum severance payment (the
“Severance Payment”) in an amount equal to the Participant’s Multiple times the
sum of the Participant’s annual base salary and the Participant’s target annual
cash bonus, in each case, for the fiscal year in which the Change in Control
occurs. Notwithstanding anything hereinabove to the contrary, in the case of any
Severance Payment to be made after the Separation from Service of a Participant
that constitutes a distribution of deferred compensation to a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, the
Severance Payment shall be paid to the Participant on the date that is six
(6) months after the date of the Participant’s Separation from Service.
          (c) “General Release” The Severance Payment shall be conditioned upon
the execution by the Participant of the Company’s standard form general release.
          (d) “Section 280G”
               (i) Notwithstanding anything in this Policy to the contrary, in
the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G(b) of the Code,
the Participant shall be paid an additional amount (a “Gross-Up Payment”) such
that the net amount retained by the Participant after deduction of any Excise
Tax, and any federal, state and local income and employment taxes and excise
tax, including any interest and penalties with respect thereto, imposed upon the
Gross-Up Payment, shall be equal to the Payment; provided, however, that if the
total Payment(s) are less than or equal to 120% of the Capped Benefit (as
defined below), the Payment(s) shall be reduced by an amount necessary to
prevent any portion of the Payment(s) from being a “parachute payment” as
defined in Section 280G(b)(2) of the Code. If the Payment(s) are to be reduced
pursuant to this Section, the Company shall provide Participant with a
reasonable opportunity to request which of the benefits payable to the
Participant shall be reduced. For purposes of determining the amount of the
Gross-Up Payment, the Participant shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Participant’s residence on the date the Payment is
made, net of the reduction in federal income taxes that the Participant may
obtain from the deduction of such state and local income taxes. The “Capped
Benefit” shall equal the total Payment(s), reduced by the amount necessary to
prevent any portion of the Payment(s) from being a “parachute payment” as
defined in Section 280G(b)(2) of the Code.
               (ii) All determinations to be made under this Section 5(d) shall
be made by the Company’s independent public accountant immediately prior to the
Change in Control (the “Accounting Firm”); provided, that if the Accounting Firm
is serving as accountant or auditor to the individual, entity or group effecting
the Change of Control, the Committee shall appoint another independent
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The Accounting
Firm shall provide its determinations and any supporting calculations and work
papers both to the Company and the Participant within fifteen (15) business days
after receipt of written notification from the Company

6



--------------------------------------------------------------------------------



 



or the Participant that there has been a Payment or by such earlier time as is
requested by the Company. Any such determination by the Accounting Firm shall
include explanations of whether and when a Gross-Up Payment is required, the
amount of any such Gross-Up Payment and the assumptions utilized in arriving at
the determination. The Accounting Firm’s determination shall be binding upon the
Company and the Participant. Within five (5) days after receipt of the
Accounting Firm’s determination, the Company shall pay to the Participant any
Gross-Up Payment determined by the Accounting Firm.
               (iii) In the event that upon any audit by the Internal Revenue
Service, or by a state or local taxing authority, of a Payment or Gross-Up
Payment, a change is finally determined to be required in the amount of taxes
paid by the Participant, appropriate adjustments shall be made under this
Section 5(d) in the manner determined by the Accounting Firm, such that the net
amount which is payable to the Participant after taking into account the
provisions of Section 4999 of the Code and any interest and penalties shall
reflect the intent of the parties as expressed in paragraph (A) of this
Section 5(d). The Participant shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten (10) business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Participant gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall: (A) give the Company any information reasonably
requested by the Company relating to such claim; (B) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company; (C) cooperate with the Company in good faith in order effectively
to contest such claim; and (D) permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Participant harmless, on an after-tax basis, for any excise tax or income
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this Section 5(d), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine. The Company’s control of the contest shall be limited to issues
the resolution of which could result in a Gross-Up Payment’s being payable
hereunder, and the Participant shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
               (iv) All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in paragraphs (ii) and (iii) of this
Section 5(d) shall be borne solely by the Company.

7



--------------------------------------------------------------------------------



 



          (e) Other Existing Arrangements This Policy will be subordinated to
any written severance benefit arrangement, change of control severance agreement
or employment agreement that provides for severance benefits in existence
between the Participant and the Company, notwithstanding the terms of any such
arrangement or agreement, and any benefits under any such arrangement or
agreement will be paid prior to any payments under this Policy, which shall be
delayed for payment until all benefits under any such arrangement or agreement
have been determined and paid, and payments under this Policy will be reduced by
any amounts paid under any such arrangement or agreement.
     Section 6. Termination Procedures.
          Any purported termination of a Participant’s employment following a
Change in Control (other than by reason of death) shall be communicated by
written Notice of Termination from one party to the other party in accordance
with Section 9 hereof.
     Section 7. No Mitigation.
          The Company agrees that, in order for a Participant to be eligible to
receive the Severance Payment and other benefits described herein, the
Participant is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Participant by the Company pursuant to
Section 5 hereof. Further, the amount of any payment or benefit provided for in
this Policy hereof shall not be reduced by any compensation or income earned by
the Participant as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amount claimed to
be owed by the Participant to the Company, or otherwise.
     Section 8. Successors.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Policy and all obligations of the Company hereunder in the same
manner and to the same extent that the Company would be so obligated if no such
succession had taken place.
          (b) This Policy shall inure to the benefit of and shall be binding
upon the Company, its successors and assigns, but without the prior written
consent of the Participants this Policy may not be assigned other than in
connection with the merger or sale of substantially all of the business and/or
assets of the Company or similar transaction in which the successor or assignee
assumes (whether by operation of law or express assumption) all obligations of
the Company hereunder.
          (c) This Policy shall inure to the benefit of and be enforceable by
the Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees or other beneficiaries. If a
Participant shall die while any amount would still be payable to such
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Policy to the executors, personal representatives or
administrators of such Participant’s estate.

8



--------------------------------------------------------------------------------



 



     Section 9. Notices.
          For the purpose of this Policy, notices and all other communications
provided for in the Policy shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
          To the Company:
AMERIGROUP Company
4425 Company Lane
Virginia Beach, VA 23462
Attention: Executive Vice President, Associate Services
     Section 10. Miscellaneous
          (a) No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of this Policy to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. All other plans, policies and
arrangements of the Company in which the Participant participates during the
term of this Policy shall be interpreted so as to avoid the duplication of
benefits paid hereunder. It is expressly acknowledged that the terms of this
policy shall not affect the terms of any equity incentive agreement between the
Company and the Participant.
          (b) Employment with any present or future Affiliate or Subsidiary
shall be considered employment with the Company for all purposes of this Policy.
          (c) Nothing contained in this Policy or any documents relating to the
Policy shall (i) confer upon any Participant any right to continue in the employ
of the Company or a subsidiary, (ii) constitute any contract or agreement of
employment, or (iii) interfere in any way with the right of the Company to
terminate the Participant’s employment at any time, with or without Cause.
          (d) A Participant shall be entitled to the benefits of any indemnity
applicable to the Participant that is provided by the Company’s articles of
incorporation, bylaws or otherwise immediately prior to a Change in Control, and
any subsequent changes to the articles of incorporation, bylaws or otherwise
reducing the indemnity granted to the Company’s officers and employees shall not
affect the rights granted hereunder.
          (e) Prior to a Change in Control, the Committee shall have the right
to amend or terminate the Policy and to add or remove Participants from time to
time, in its sole and absolute discretion. From and after (i) the occurrence of
a Change in Control; (ii) the public announcement of a proposal for a
transaction that, if consummated, would constitute a Change in Control; or (iii)

9



--------------------------------------------------------------------------------



 



the Board’s learning of a specific proposal containing the essential terms of a
transaction that, if consummated, would constitute a Change in Control, the
Committee shall not have the right to terminate the Policy or amend it any
manner which adversely affects the rights of any Participant unless the Company
has obtained the prior written consent of each affected Participant.
Notwithstanding the preceding sentence, however, in the case of a proposal under
clause (ii) or clause (iii) immediately above, if the proposal is finally
withdrawn or terminated, the Policy may be terminated or amended after the
withdrawal or termination. Notwithstanding the foregoing, the Policy shall
automatically terminate on the date following the termination of the Protected
Period, provided that all obligations accrued by Participants prior to such
termination of the Policy must be satisfied in full in accordance with the terms
hereof.
          (f) Except as otherwise provided herein or by law, no right or
interest of any Participant under the Policy shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Policy
shall be liable for, or subject to, any obligation or liability of such
Participant.
          (g) All amounts payable hereunder shall be subject to applicable
federal, state and local tax withholding.
          (h) This Policy shall be construed, interpreted and the rights of the
parties determined in accordance with the laws of the Commonwealth of Virginia
(without regard to the conflicts of laws principles thereof), to the extent not
preempted by federal law, which shall otherwise control.
          (i) The invalidity or unenforceability of any provision of this Policy
shall not affect the validity or enforceability of any other provision of this
Policy, which shall remain in full force and effect. If this Policy shall for
any reason be or become unenforceable by either party, this Policy shall
thereupon terminate and become unenforceable by the other party.
          (j) This Policy shall have no effect on any equity incentive award
granted by the Company to a Participant under the Equity Incentive Plan or any
other equity incentive program or arrangement. The terms of the equity incentive
award shall govern those awards with respect to a change of control.
          (k) If a Participant commences a legal action to enforce any of the
obligations of the Company under this Policy and it is ultimately determined
that the Participant is entitled to any payments or benefits under this Policy,
the Company shall pay the Participant the amount necessary to reimburse the
Participant in full for all reasonable expenses (including reasonable attorneys’
fees and legal expenses) incurred by the Participant with respect to such
action. The Company shall pay to a Participant interest on any unpaid portion of
the Participant’s Award that is not paid when due, calculated at the prime rate
of the Company’s primary lending institution as in effect from time to time from
the date that payment should have been made under this Policy, until the Award
is fully paid.

10